•El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
La demandante en este caso, fundándose en el artículo 91 del Código de Enjuiciamiento Civil, al radicar su de-manda obtuvo un aviso de lis pendens en los Registros de la Propiedad de Mayagüez y San Germán. El caso fue visto en la Corte de Distrito de Mayagüez y se dictó sen-tencia contra la demandante. Dicta sentencia fué confir-mada en apelación por esta corte.
Posteriormente la demandada y apelada solicitó de la Corte de Distrito de Mayagüez la cancelación de dichos avi-sos de lis pendens. La demandante y apelante compareció y se opuso a dicta moción. La corte ordenó la cancelación y se apeló de dicta resolución.
Al tiempo de presentar su oposición, la demandante y *243apelante demostró a la corte de distrito que se Rabia ape-lado para ante la Corte de Circuito de Apelaciones de la sentencia dictada por esta corte.
Los artículos 91 y 348 del Código de Enjuiciamiento Civil dispone lo siguiente:
“Art. 91. Cuando en una acción que afecte al título o al dere-cho de posesión de una propiedad inmueble, el demandante al tiempo de presentar la demanda, y el demandado al tiempo de presentar la contestación o en cualquier tiempo después, pidieren se declare que lo que se reclama es suyo, podrán presentar para su anotación al re-gistrador del distrito en que radicare la propiedad o parte de ella un aviso de la cuestión litigiosa pendiente, el cual contendrá los nombres y apellidos de las partes, el objeto de la demanda o contes-tación, y la descripción de la propiedad en litigio. Sólo desde el día de la presentación del aviso para ser anotado se considerará que el comprador o la persona que adquiera un gravamen sobre la pro-piedad litigiosa, tiene conocimiento para los efectos legales, de la ac-ción pendiente contra las partes designadas por sus nombres verda-deros.
“Art. 348. TJn pleito se considera pendiente desde que principia hasta su resolución final en apelación, o hasta que haya expirado el tiempo para interponer el recurso de apelación, a menos que se haya cumplido el fallo con anterioridad.”
Interpretando los dos artículos conjuntamente, estamos obligados a resolver que una acción está pendiente basta que se dicta una sentencia que es inapelable. En Todd v. Romeu, 206 U. S. 358, la Corte Suprema de los Estados Uni-dos resolvió en efecto que la doctrina del derecho común sobre lis pendens no regía en Puerto Rico; que para notificar a compradores de buena fe era necesario una anotación preventiva en el registro de la propiedad. La intención de la legislatura al aprobar estos dos artículos fué bacer que un pleito pendiente debidamente anotado en el registro equivaliera al aviso constructivo a los compradores del derecho común. Un demandante ha cumplido con su deber hacia compradores de buena fe si hace registrar una anotación preventiva en el registro. El aviso debe permanecer *244hasta que no haya posibilidad de que se dicte una senten-cia a favor de un demandante.
El argumento de la apelada es que para impedir la can-celación de una sentencia que ha sido declarada final al ser confirmada por esta corte en apelación, la apelante debe prestar una fianza de supersedeas. Sin embargo, conveni-mos con la apelante que el efecto de una fianza de super-sedeas es suspender la ejecución. La continuación de una anotación preventiva no impide la ejecución. Nos inclina-mos a creer que la corte puede conceder costas y honorarios y expedir una orden de ejecución para el cobro de éstos; que para fijarse tales costas y honorarios la sentencia de esta corte debe considerarse como final. Baste decir que no conocemos forma alguna por la cual una fianza de super-sedeas podría aplicarse en sus términos a una anotación preventiva existente.
Además, no podemos convenir con la apelada en que la orden de cancelación no era apelable. La apelada creyó necesario obtener la cancelación y la actuación de la corte claramente era una providencia después de dictada sentencia y se refería a materias que no se habían resuelto específicamente en tal sentencia.

La resolución debe ser revocada.

El Juez Asociado Señor Hutchison no intervino.